Citation Nr: 0413643
Decision Date: 05/27/04	Archive Date: 07/21/04

DOCKET NO. 03-28 440                        DATE MAY 27 2004

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1. Entitlement to an effective date earlier than February 20, 1997 for the grant of service connection for post-traumatic stress disorder (PTSD) and dysthymia.

2. Entitlement to separate evaluations for PTSD and dysthymia.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a January
1998 rating decision of the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans' Affairs (VA), which granted service connection for PTSD, effective May 8, 1997. In May 1999, the RO granted an effective date of February 20, 1997 for service connection for PTSD.

In January 2003, the veteran claimed service connection for dysthymia. In a March 2003 rating decision, the RO changed the description of the veteran's service-connected psychiatric disability from PTSD to "[PTSD], to include dysthymia." The RO listed February 20, 1997 as the effective date for service connection for the combined condition.

In June 2003, the veteran filed a notice of disagreement (NOD) with the effective date established in the March 2003 rating decision.

In a VA form 9, appeal to the Board of Veterans' Appeals, received in September 2003, the veteran disagreed with the RO's decision to provide a single evaluation for dysthymia and PTSD. The RO has not issues a statement of the case in response to the notice of disagreement, and the issue of entitlement to separate evaluations for PTSD and dysthymia must be remanded to the RO for the issuance of such a statement of the case. 38 U.S.C.A. § 7105 (West 2002); see Manlincon v. West, 12 Vet. App. 238 (1999).

FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an equitable disposition of the veteran's appeal.

- 2



2. The veteran's claim for service connection for PTSD and dysthymia was received on May 8, 1995.

3. Entitlement to service connection for PTSD and dysthymia arose prior to May 8, 1995.

CONCLUSION OF LAW

May 8, 1995 is the appropriate effective date for the award of service connection for PTSD to include dysthymia. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its implementing regulations, essentially eliminate the requirement that a claimant submit evidence of a well-grounded claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2002). The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, including obtaining medical examinations or opinions if necessary. VA is not required to provide assistance to a claimant, however, if there is no reasonable possibility that such assistance would aid in substantiating the claim. See id.

The VCAA and its implementing regulations also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, that was not previously provided to VA, and is necessary to substantiate the claim. As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf

- 3 


of  the claimant. 38 U.S.C.A. § 5103(a). The United States Court of Appeals for Veterans Claims (Court) has essentially held that the notice requirement is not met unless VA can point to a specific document in the claims file. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a recent Court decision, the majority expressed the view that VA must tell a claimant to provide any evidence in the claimant's possession that pertains to the claim. Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004) (interpreting 38 C.F.R. § 3.159(b)) cf VAOPGCPREC 1-2004 (2004); 69 Fed. Reg. 25180 (2004) (Holding by VA's General Counsel that this aspect of Pelegrini constitutes dicta).

In any event, the veteran received notice that complied with the requirements of 38 U.S.C.A. § 5103(a), and told him to submit evidence in his possession. In a February 2003 letter, the RO informed the veteran and his representative of the type of evidence needed to support his claim, and indicated what the veteran should do toward obtaining such evidence, and what VA would do.

The majority in Pelegrini also held that a claimant was entitled to VCAA notice prior to initial adjudication of the claim. Pelegrini v. Principi, at 420-22.

In this case, the February 2003 VCAA notice was provided after the January 1998 decision, but prior to the March 2003 rating decision in which the RO established the effective date of February 20, 1997 to service connection for the combined disability from PTSD and dysthymia.

The initial adjudication occurred prior to enactment of the VCAA. VA has taken the position that Pelegrini is not appropriately applied to pre- VCAA adjudications, and has sought further review of this aspect of Pelegrini. See Landgraf v. USI Film Products, 511 U.S. 244 (1994) (holding that a statute may produce a prohibited retroactive effect if it "impose[s] new duties with respect to transactions already completed" or "attaches new legal consequences to events completed before its enactment").

-4



The veteran in this case was not prejudiced by the delayed notice. He did not report the existence of, or submit, additional evidence in response to the February 2003 notice. Even if he had submitted additional evidence substantiating his claim, he would have received the same benefit as he would have received had he submitted the evidence prior to initial adjudication. The effective date of any award based on such evidence, would have been fixed in accordance with the claim that was the subject of the initial adjudication. 38 C.F.R. § 3.156(b) (2003) (new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision, if a timely appeal has been filed, will be considered as having been filed with the claim, which was pending at the beginning of the appeal period); see a/so 38 C.F.R. § 3.400(q)(1) (2003) (providing that when new and material evidence is received within the appeal period, the effective date will be set as if the prior denial had not been made).

Finally the Board notes with regard to the VCAA notice letter that it contained the criteria for service connection, and not entitlement to an earlier effective date. However, the July 2003, statement of the case, informed the veteran of the correct criteria for establishing an effective date for service connection. This notice had the effect of informing him of what the evidence must show to establish entitlement to an earlier effective date.

The record shows that VA has met its duty to assist the veteran in obtaining evidence necessary to substantiate his claim. The veteran's claims file contains date-stamped documents showing when VA received the veteran's various claims and appeals. The file contains VA and private mental health treatment and examination records from the period relevant to the effective date claim.

II. Law Governing Effective Date for Service Connection

Unless otherwise provided, the effective date of an award of disability compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. The effective date of an award of service connection and disability compensation is the day following

- 5 



separation from service if a claim is received within one year after separation from service. Otherwise, service connection is effective the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b)(1);
38 C.F.R. § 3.400(b)(2)(i).

III. Factual Background

During service, the veteran was seen in sick bay in February 1970 for "nerves." He indicated that he had been seen for "nerves" in June 1969, and been given a tranquilizer. The examiner noted that the veteran had a tremor. The examiner recorded an impression of anxiety reaction, and prescribed medication.

In March 1995, the veteran had a VA psychiatric consultation. He reported a long history of depression with worsening in January 1995. The impressions of the initial examiner were rule out seasonal depression, and rule out major depressive disorder. A VA psychiatrist who saw the veteran in April 1995 reported impressions of dysthymia and rule out major depression.

On May 8, 1995, the RO received the veteran's first claim for VA benefits for a mental illness. The veteran indicated that he had depression and several physical disabilities. He did not specifically indicate whether he was claiming service-connected compensation, non-service-connected pension, or both.

During an August 1995 VA examination, the veteran reported a long history of depression and alcohol abuse. He reported abstinence from alcohol since the 1970s. The examiner's impression was dysthymia of mild to moderate severity.

The RO treated the veteran's May 1995 claim as a claim for non-service-connected pension, and granted that benefit in an October 1995 rating decision. The rating decision noted several non-service-connected disorders, including dysthymia.

VA outpatient mental health treatment notes from 1996 and 1997 reflect the veteran's report that he had been diagnosed with, and treated for, anxiety in 1969. The 1996 and 1997 treatment notes reflect that the veteran was prescribed

- 6 



medication to treat mental illness. In February 20, 1997, a practitioner saw the veteran and made a provisional diagnosis of PTSD. In the treatment notes, practitioners listed more impressions of PTSD, bipolar disorder, depression, and features of obsessive-compulsive disorder.

On a December 1997 VA examination, the examiner confirmed a diagnosis of PTSD.

In a March 1999 hearing before a hearing officer at the RO, the veteran testified that the current manifestations of his mental illness were present before he filed his claim for VA benefits in 1995. He stated that he had been treated for mental illness during service, and that he had continued to feel depressed and have other symptoms of mental illness since that time. In a May 1999 rating decision, the RO changed the effective date from May 8, 1997 to February 20, 1997.

VA outpatient treatment notes from 2001 to 2003 show ongoing treatment of for mental illness, including PTSD and dysthymic disorder.

In January 2003, the veteran claimed service connection for dysthymia.

On VA examination in March 2003, the veteran reported a long history of symptoms of PTSD and dysthymia. The examiner's impressions included PTSD and dysthymia.

IV Analysis

Since the veteran's claim for service connection was received more than one year after his discharge from service, the effective date of service connection for PTSD and dysthymia is the latter of the date of claim or the date entitlement to service connection arose. 38 U.S.C.A. § 5l10(a).

The RO received the veteran's first claim for VA benefits for mental illness on May 8, 1995. Although it is not entirely clear that the veteran intended to claim service connection, the Board is required to determine all potential claims raised by

- 7 



the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled as a claim for the benefit. Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). The Federal Circuit has elaborated that, "With respect to all pro se pleadings, .. . VA [must] give a sympathetic reading to the veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations. Szemraj v. Principi, 357 F.3d 1370 (2004); see also Moody v. Principi, 360 F.3d 1306 (2004).

In his May 1995 claim the veteran indicated that the nature of the sicknesses for which his claim was being made included depression. This can be read as a claim for service connection. Therefore, the Board finds that the date of claim is May 8, 1995.

Given the reports of in-service psychiatric treatment, and the reports of a long standing PTSD and dysthymia, the Board concludes that entitlement to service connection arose prior to May 8, 1995. Accordingly, the appropriate effective date is the date of claim, May 8, 1995. Since there is no evidence of a claim prior to May 8, 1995, the veteran is not entitled to an effective date prior to that date.

ORDER

Entitlement to an effective date of May 8, 1995 for the award of service connection for PTSD to include dysthymia is granted.

REMAND

As noted in the introduction to this decision, the veteran's claim for separate evaluations for PTSD and dysthymia must be remanded for issuance of a statement of the case.

The case is remanded, in part, for the following:

- 8 



The AMC or RO should issue a statement of the case with regard to the issue of entitlement to separate ratings for PTSD and dysthymia. If the veteran submits a substantive appeal, the case should be returned to the Board, if in order. Otherwise, the AMC or RO should close out the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).../

Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

- 9 




